                                                                                     United States District Court
                                                                                       Southern District of Texas

                   IN THE UNITED STATES DISTRICT COURT                                    ENTERED
                    FOR THE SOUTHERN DISTRICT OF TEXAS                                    March 04, 2019
                             HOUSTON DIVISION                                          David J. Bradley, Clerk

LISA K. BUNNER,                             §
                                            §
           Plaintiff,                       §
                                            §
v.                                          §               CIVIL ACTION NO. H-18-1820
                                            §
DEARBORN NATIONAL LIFE                      §
INSURANCE COMPANY, et. al.,                 §
                                            §
           Defendants.                      §

                    ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION

     Having reviewed de novo the Magistrate Judge's Memorandum and

Recommendation (Docket Entry No.                44)      dated January 31, 2019, and

the objections thereto,          the   court          is     of the        opinion that         said

Memorandum and Recommendation should be adopted by this court.

     It    is,     therefore,      ORDERED               that        the     Memorandum          and

Recommendation is hereby ADOPTED by this court.

     The   court    has   also   reviewed         Plaintiff's              Motion    to    Remand

(Docket Entry No. 47).        .As the motion is unopposed it is GRANTED.

     It is,      therefore,   ORDERED that this case is stayed pending

Plaintiff's      supplementation       of       the        administrative           record        and

Defendants' consideration of the supplemented evidence.                             Defendants

have 45 days from the date Plaintiff supplements the record to make

a determination on coverage.

     SIGNED at Houston, Texas, t hi s                 1./--t/,   day   45t219.
                                                                 7
                                                                     /:7~
                                                                  SIM LAKE
                                                        UNITED STATES DISTRICT JUDGE
